Citation Nr: 0727562	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-34 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas



THE ISSUE


Entitlement to service connection for sarcoidosis.



ATTORNEY FOR THE BOARD


M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1989 to August 
1989, from November 1990 to April 1991, and from August 1992 
to March 2001.  This case comes to the Board of Veterans' 
Appeals (Board) from a March 2004 rating decision.  The case 
was remanded by the Board in May 2006 for further development 
as the veteran had not been afforded a VA examination 
regarding his claim for entitlement to service connection for 
sarcoidosis and had not been asked to submit forms necessary 
to find lost service medical records.  The veteran was 
notified of the forms to submit in a May 2006 letter; 
however, did not respond.  The veteran underwent a VA 
examination regarding his claim in February 2007.  As a 
result of the foregoing development, the May 2006 remand was 
fulfilled prior to the most recent supplemental statement of 
the case being issued in May 2007.


FINDING OF FACT

Sarcoidosis was not manifested during active duty service or 
during the first year after separation from service and is 
not otherwise shown to be related to active duty.


CONCLUSION OF LAW

Sarcoidosis was not incurred in or caused by active duty 
service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible 
for providing; 3) what part of that evidence VA will attempt 
to obtain for him; and 
4) the need to send the RO any additional evidence that 
pertains to his claim.  38 C.F.R. § 3.159.  Prior to initial 
adjudication by the RO of the veteran's claim for entitlement 
to service connection in a March 2004 rating decision, VA 
satisfied all but the last of the elements of the duty to 
notify in an August 2003 letter.  This defective notice was 
followed by an additional complete notification letter in May 
2006.  Thereafter, the defective notice was cured by the 
later issuance of a May 2007 supplemental statement of the 
case.  The appellant has been provided the appropriate notice 
prior to the claim being adjudicated by the Board and prior 
to the last final adjudication by the RO and therefore VA has 
fulfilled its duty to notify the veteran.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's extant service medical records, private medical 
records, and VA treatment records, as well as affording the 
veteran a VA examination regarding his claim.  The veteran's 
service medical records from his most recent period of active 
duty were not obtainable.  More information was requested of 
the veteran in a May 2006 letter that would enable the RO to 
further pursue efforts in locating the remainder of the 
veteran's service medical records.  The veteran did not 
respond and all possible efforts to obtain the remaining 
service medical records were attempted and failed.  There 
does not appear to be any other evidence, VA or private, 
relevant to the claim at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claim at this time.

II.  Claim for Entitlement to Service Connection

The veteran claims that he has sarcoidosis which had onset in 
service.  Service connection will be granted if the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  Disorders diagnosed after discharge may 
still be service connected if all evidence, including that 
pertinent to service, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  To establish 
service connection, there must be: 1) a medical diagnosis of 
a current disability; 2) medical or, in certain cases, lay 
evidence of in-service occurrence of a disease or injury; and 
3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Certain chronic diseases, to 
include sarcoidosis, may be presumed to have been incurred 
during service, if the disease is manifested to a degree of 
10 percent or more within one year of separation, the absence 
of any findings of the disease in service notwithstanding.  
38 C.F.R. §§ 3.307, 3309.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those two events.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  As a result of the fact that the veteran's 
service medical records for the most recent period of active 
duty are unattainable, increased scrutiny must be placed on 
the weight of the evidence available.

The veteran's extant service medical records include the 
notation of an "acid rash" in May 1988 upon entry into 
service.  The rash was noted to be asymptomatic and not 
disabling.  In June 1988 the veteran was noted to be reissued 
lotion for dry skin.  No further service medical records were 
obtainable, including those records from the veteran's most 
recent period of active duty.

The veteran was initially diagnosed as having sarcoidosis in 
July 2003, over two years after separation from service, as 
seen in a private medical record.  At this time, the veteran 
claimed no symptoms during service or for the year after 
separation but rather stated that onset of symptoms had 
occurred within a year of seeking treatment in July 2003.  

The veteran underwent a VA examination in February 2007 at 
which time he was again diagnosed as having sarcoidosis and 
the examiner concluded with the opinion that it was less 
likely than not that the veteran's sarcoidosis is related to 
service or had onset in service.  The examiner noted the 
temporal proximity between initial diagnosis and separation 
from service; however, maintained a negative opinion 
regarding any relationship or onset during service.

While the veteran may sincerely believe that his sarcoidosis 
had onset while in service or is otherwise related to 
service, as a lay person, he is not competent to render a 
medical diagnosis or etiological opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

As the medical evidence indicates no diagnosis or indication 
of sarcoidosis while the veteran was on active duty or during 
the first year after separation from service and no medical 
nexus opinion relates the veteran's sarcoidosis to service, 
the preponderance of the evidence establishes that the 
veteran currently does not have sarcoidosis that was incurred 
in service or a result of service.  Nothing in favor of a 
relationship between service and the veteran's current 
diagnosis has been presented and therefore, all the evidence 
regarding a possible nexus is against the veteran's claim.  
In addition, the veteran himself claimed no symptoms during 
service or the year following separation from service at the 
initial diagnosis.  As the preponderance of the evidence is 
against the claim, there is no reasonable doubt to be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for sarcoidosis is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


